Per Curiam:
While the evidence is such as might sustain a finding that there was an agreement so as to give the defendant a lien under the Lien Law* upon the cow for pasturing and boarding her, entitling him to the possession of the animal, it is evident from the colloquy between the justice and the jury and the verdict rendered that the jury charged the defendant with the value of the cow and allowed the same upon the counterclaim for the keeping, fixing the amount of the counterclaim at five dollars more than the value of the cow and rendering a verdict for the excess. The County Court evidently held the allowance excessive and properly reversed the judgment, but we think a new trial should have been ordered in the Justice’s Court, as may be done under section 3063 of the Code where the verdict is against the weight of the evidence. The judgment of County Court should be modified so as to provide for a reversal of the judgment of the Justice’s Court, without costs, and the granting of a new trial before the same justice, upon the ground that the verdict is against the weight of the evidence, with costs in this court to the appellant to abide the event. New trial to be had on the 29th day of January, 1913, at ten A. M. All concurred. Judgment of County Court modified so as to provide for a reversal of the judgment of the Justice’s Court, without costs, and the granting of a new trial before the same justice, upon the ground that the verdict is against the weight of the evidence, with costs in this court to the appellant to abide the event. Hew trial is to be had on the 29th day of January, 1913, at ten A. M.

 See Consol. Laws, chap. 33 (Laws of 1909, chap. 38), § 183.— [Rep.